United States Court of Appeals
      for the Federal Circuit
                ______________________

   HUGH MARTIN, SANDRA KNOX-MARTIN,
KIRKLAND JONES, THERON MALOY, SHERILYN
                 MALOY,
            Plaintiffs-Appellants

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2017-2224
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:16-cv-01159-PEC, Judge Patricia E.
Campbell-Smith.
                ______________________

                Decided: July 11, 2018
                ______________________

    A. BLAIR DUNN, Western Agriculture, Resource and
Business Advocates, LLP, Albuquerque, NM, argued for
plaintiffs-appellants. Also represented by DORI ELLEN
RICHARDS; MARSHALL RAY, Law Offices of Marshall J.
Ray, LLC, Albuquerque, NM.

    ERIKA KRANZ, Environment and Natural Resources
Division, United States Department of Justice, Washing-
ton, DC, argued for defendant-appellee. Also represented
2                                  MARTIN   v. UNITED STATES



by JEFFREY      WOOD,    ERIC   GRANT,   ELIZABETH     ANN
PETERSON.
                 ______________________

    Before O’MALLEY, MAYER, and REYNA, Circuit Judges.
MAYER, Circuit Judge.
    Hugh Martin, Sandra Knox-Martin, Kirkland Jones,
Theron Maloy, and Sherilyn Maloy (collectively, “the
Inholders”) appeal the judgment of the United States
Court of Federal Claims dismissing their claim alleging a
Fifth Amendment taking as unripe. See Martin v. United
States, 131 Fed. Cl. 648 (2017) (“Federal Claims Deci-
sion”). We affirm.
                        BACKGROUND
    The Inholders own patented mining and homestead
claims inside the boundaries of the Santa Fe National
Forest. See id. at 650. In 2011, the Las Conchas Fire
caused widespread destruction of vegetation within the
forest. J.A. 66. Forest Roads 89 and 268, the roads which
the Inholders historically had used to access their inheld
properties, were severely damaged by flooding that oc-
curred in the wake of the fire. J.A. 33, 66.
    In September 2011, the United States Forest Service
(“Forest Service”) notified the Inholders that “significant
flooding events” had rendered Forest Roads 89 and 268
“impassible.” J.A. 66. Acknowledging that the Inholders
and other private landowners might wish to reach their
inheld properties, the Forest Service stated that it would
provide them with some “limited access” that would entail
“a combination of driving and hiking over specific routes
and under specific weather conditions.” J.A. 66. In April
2012, the Forest Service sent the Inholders a letter in-
forming them “of the results of an assessment of roads
affected by . . . [the] devastating Las Conchas Fire.” J.A.
86. The agency stated that “due to the magnitude of
MARTIN   v. UNITED STATES                                  3



damage by the fire and subsequent flooding, public safety
would be highly threatened by use of [Forest Roads 89
and 268].” J.A. 86. It further stated that it had decided
to “close these two roads to public access for the foreseea-
ble future,” explaining that because of the continuing
instability of the terrain within Bland and Cochiti Can-
yons “[a]ny road reconstruction improvements made in
the next few years [would] likely be destroyed by future
flooding.” J.A. 86. According to the agency, moreover,
“even if reconstructing these roads were a viable option,”
it could not justify “expend[ing] public funds rebuilding
roads for which there is no general public need.” J.A. 86.
    Although the Forest Service determined that Forest
Roads 89 and 268 would “not be open to the public,” it
stated that it would “continue to work with” the Inholders
and other private property owners to ensure that they had
“adequate and reasonable access” to their inheld proper-
ties. J.A. 86. The Forest Service suggested that the
Inholders work “collectively” with their “neighbors” to
reconstruct the damaged roads, and stated that it would
be willing to “facilitate the creation of a formal road
association, which would then be granted a recordable
private road easement.” J.A. 86. The agency identified
“two options” for establishing vehicular access to the
Inholders’ properties: (1) “[a] new (reconstructed) road
over [the] existing alignment”; or (2) “[a] new road over a
new alignment.” J.A. 86.
    The Inholders, through counsel, subsequently sent a
letter to the United States Department of Agriculture
(“USDA”), asserting that they held statutorily-granted
easements over Forest Roads 89 and 268 and that they
intended “to utilize and repair” those roads “in the very
near future.” J.A. 34 (internal quotation marks omitted).
The USDA responded by informing the Inholders that it
did “not agree” that they held any statutorily-granted
easements, asserting that under the Act of July 26, 1866,
ch. 262, § 8, 14 stat. 251, 253 (codified at 43 U.S.C. § 932)
4                                   MARTIN   v. UNITED STATES



(“Revised Statute 2477”), repealed by Federal Land Policy
and Management Act of 1976, Pub. L. No. 94-579,
§ 706(a), 90 Stat. 2743, 2793 (“FLPMA”), private citizens
were not granted any “title interest in public roads.” J.A.
34. Although the agency acknowledged that the Inholders
had a right to access their inheld properties, it stated that
this right was “subject to reasonable regulations.” J.A.
34. It further stated that the “Inholders must comply
with the rules and regulations applicable to ingress and
egress across national forest system lands” and “that
anyone using national forest lands in an unauthorized
manner may be subject to criminal and civil penalties
under federal law.” J.A. 34. The USDA advised the
Inholders to “work with the Forest Service to reconstruct
road access.” J.A. 34.
     The Inholders then filed suit in the Court of Federal
Claims, asserting that the Forest Service had effected a
compensable taking of their “statutorily vested real
property right-of-way easements.” J.A. 5. They alleged
that the Forest Service had “refus[ed] to recognize” their
easements and had “deprived [them] of all meaningful
access to their private property” by requiring them “to
follow prohibitively expensive procedures in order to
obtain special use permits” for road reconstruction. J.A.
5. According to the Inholders, the government had “phys-
ically seized [their] real property interest[s] under threat
of civil and criminal prosecution.” J.A. 6.
    On May 19, 2017, the Court of Federal Claims grant-
ed the government’s motion to dismiss the Inholders’
complaint for lack of jurisdiction. See Federal Claims
Decision, 131 Fed. Cl. at 651–53. The court determined
that the Inholders had not adequately pled a physical
takings claim, noting that they had not alleged facts
suggesting that the government, “or any third party, ha[d]
physically occupied the property at issue.” Id. at 652. In
the court’s view, moreover, any claim for a regulatory
taking was not ripe for review because the Inholders had
MARTIN   v. UNITED STATES                                5



not yet applied for a permit to reconstruct Forest Roads
89 and 268. Id. at 652–53. The court stated that it did
not need to determine whether the Inholders possess “a
vested property right in the easements they allege are
coextensive with [Forest Roads 89 and 268],” because
even assuming that they hold such a property right, “a
claim for a regulatory taking is not ripe until a permit is
both sought and denied.” Id. at 653.
    The Inholders then appealed to this court. We have
jurisdiction under 28 U.S.C. § 1295(a)(3).
                        DISCUSSION
                   A. Standard of Review
    We review de novo a determination that a takings
claim is not ripe for review. See McGuire v. United States,
707 F.3d 1351, 1357 (Fed. Cir. 2013); Morris v. United
States, 392 F.3d 1372, 1375 (Fed. Cir. 2004). The Court of
Federal Claims is without jurisdiction to consider takings
claims that are not ripe. Estate of Hage v. United States,
687 F.3d 1281, 1285 (Fed. Cir. 2012); Morris, 392 F.3d at
1375.
                B. Fifth Amendment Takings
    The Takings Clause of the Fifth Amendment provides
that “private property” may not “be taken for public use,
without just compensation.” U.S. CONST. amend. V. “The
principle reflected in the Clause goes back at least 800
years to Magna Carta.” Horne v. USDA, – U.S. –, 135
S. Ct. 2419, 2426 (2015). Prior to Pennsylvania Coal Co.
v. Mahon, 260 U.S. 393 (1922) (“Pennsylvania Coal”), the
general view was that the Takings Clause extended only
to the “direct appropriation of property, or the functional
equivalent of a practical ouster of the owner’s possession,
like the permanent flooding of property.” Murr v. Wiscon-
sin, – U.S. –, 137 S. Ct. 1933, 1942 (2017) (citations and
internal quotation marks omitted); see United States v.
Gen. Motors Corp., 323 U.S. 373, 375–79 (1945) (conclud-
6                                    MARTIN   v. UNITED STATES



ing that the government’s occupation of a private ware-
house effected a taking). In Pennsylvania Coal, however,
the Supreme Court clarified that the Takings Clause also
covered so-called “regulatory takings,” stating that “while
property may be regulated to a certain extent, if regula-
tion goes too far it will be recognized as a taking.” 260
U.S. at 415. Specifically, “with certain qualifications . . . a
regulation which denies all economically beneficial or
productive use of land will require compensation under
the Takings Clause.” Palazzolo v. Rhode Island, 533 U.S.
606, 617 (2001) (citations and internal quotation marks
omitted). Furthermore, “[w]here a regulation places
limitations on land that fall short of eliminating all eco-
nomically beneficial use, a taking nonetheless may have
occurred, depending on a complex of factors including the
regulation’s economic effect on the landowner, the extent
to which the regulation interferes with reasonable in-
vestment-backed expectations, and the character of the
government action.” Id.
     In addition, a viable takings claim can arise in the
“special context of land-use exactions.” Lingle v. Chevron
U.S.A. Inc., 544 U.S. 528, 538 (2005). Such claims typi-
cally involve situations in which a governmental body
demands that an applicant surrender a portion of his or
her property as a condition of obtaining a land-use permit.
See, e.g., Dolan v. City of Tigard, 512 U.S. 374, 378–92
(1994); Nollan v. Cal. Coastal Comm’n, 483 U.S. 825, 827–
32 (1987). To “protect[] against the misuse of the power of
land-use regulation,” Koontz v. St. Johns River Water
Mgmt. Dist., 570 U.S. 595, 599 (2013), the Supreme Court
has determined that a unit of government may “condition
approval of a permit on the dedication of property to the
public” only if “there is a nexus and rough proportionality
between the property that the government demands and
the social costs of the applicant’s proposal,” id. at 605–06
(citations and internal quotation marks omitted); see
Dolan, 512 U.S. at 391.
MARTIN   v. UNITED STATES                                  7



                  C. Revised Statute 2477
    Revised Statute 2477, which stated that “the right of
way for the construction of highways over public lands,
not reserved for public uses, is hereby granted,” 43 U.S.C.
§ 932, has spawned some of the “more contentious land
use issues in the West.” S. Utah Wilderness Alliance v.
Bureau of Land Mgmt., 425 F.3d 735, 740 (10th Cir. 2005)
(“SUWA”); see also Wilderness Soc’y v. Kane Cty., 581 F.3d
1198, 1205 (10th Cir. 2009), vacated on other grounds, 632
F.3d 1162 (10th Cir. 2011) (en banc) (noting that “[t]here
are thousands of miles of claimed [Revised Statute] 2477
rights of way across federal lands in the western United
States”). Rights of way created under the statute “were
an integral part of the congressional pro-development
lands policy” and could be established with “no adminis-
trative formalities: no entry, no application, no license, no
patent, and no deed on the federal side.” SUWA, 425 F.3d
at 741. The statute remained in effect from 1866 to 1976,
when it was repealed by the FLPMA, § 706(a), 90 Stat. at
2793, and “most of the transportation routes of the West
were established under its authority,” SUWA, 425 F.3d at
740.
    The Inholders assert that they hold Revised Statute
2477 “vested private easements for ingress and egress” to
their patented mining and homestead claims within the
Santa Fe National Forest. They contend that their vested
easements run along Forest Roads 89 and 268 and “exist
in addition to the public easements vested in the [S]tate of
New Mexico and Sandoval County.” According to the
Inholders, the Court of Federal Claims erred in dismiss-
ing their takings claim as unripe. They complain that
“the United States . . . has chosen to treat [Forest Roads
89 and 268] as its sole property,” and has prohibited them
from repairing those roads unless they “take on the enor-
mous costs” of obtaining a special use permit. They
further assert that “the United States has already taken
[their] property without just compensation” by requiring
8                                  MARTIN   v. UNITED STATES



them to “surrender” their vested Revised Statute 2477
easements in exchange for a permit that would enable
them to repair Forest Roads 89 and 268 and “allow them
the full historical use of their patented mining proper-
ties.”
    The government disagrees. It contends that the In-
holders do not hold valid Revised Statute 2477 easements,
asserting that while the statute “authorized rights-of-way
for the construction of public roads across unreserved
federal lands,” it “did not confer any property rights on
private parties.” In the government’s view, moreover,
even assuming that the Inholders have “a cognizable
private property interest in [easements] along [Forest
Roads 89 and 268],” any such easements “would still be
subject to reasonable Forest Service regulations.” Accord-
ing to the government, the Inholders’ “claim of a regulato-
ry taking due to the imposition of a special-use
authorization requirement is not ripe for judicial review”
because they have not yet applied for a special use permit
that would allow them to engage in road reconstruction
and repair.
            D. The Alleged Regulatory Taking
     “We turn first to ripeness, which is a ‘threshold con-
sideration[]’ that we must resolve before addressing the
merits.” McGuire, 707 F.3d at 1357 (quoting Palazzolo,
533 U.S. at 6180) (alteration in original). The ripeness
doctrine is designed “to prevent the courts, through
avoidance of premature adjudication, from entangling
themselves in abstract disagreements.” Abbott Labs. v.
Gardner, 387 U.S. 136, 148 (1967), overruled on other
grounds by Califano v. Sanders, 430 U.S. 99 (1977); see
Nat’l Park Hosp. Ass’n v. Dep’t of Interior, 538 U.S. 803,
807–08 (2003). A claim for relief is not ripe for judicial
review when it rests upon “contingent future events that
may not occur as anticipated, or indeed may not occur at
all.” Thomas v. Union Carbide Agric. Prods. Co., 473 U.S.
MARTIN   v. UNITED STATES                                 9



568, 580–81 (1985) (citations and internal quotation
marks omitted).
    Even assuming arguendo that the Inholders possess
valid Revised Statute 2477 easements, their claim that
Forest Service permitting requirements work a compen-
sable regulatory taking is not ripe for review. As a gen-
eral rule, “the mere assertion of regulatory jurisdiction by
a governmental body does not constitute a regulatory
taking.” United States v. Riverside Bayview Homes, Inc.,
474 U.S. 121, 126 (1985) (“Riverside Bayview”). Im-
portantly, moreover, “a takings claim challenging the
application of land-use regulations is not ripe unless ‘the
government entity charged with implementing the regula-
tions has reached a final decision regarding the applica-
tion of the regulations to the property at issue.’”
Palazzolo, 533 U.S. at 618 (quoting Williamson Cty. Reg’l
Planning Comm’n v. Hamilton Bank, 473 U.S. 172, 186
(1985)); see Boise Cascade Corp. v. United States, 296 F.3d
1339, 1351–52 (Fed. Cir. 2002). “It follows from the
nature of a regulatory takings claim that an essential
prerequisite to its assertion is a final and authoritative
determination of the type and intensity of development
legally permitted on the subject property.” MacDonald,
Sommer & Frates v. Yolo Cty., 477 U.S. 340, 348 (1986).
Simply put, a reviewing court lacks an adequate predicate
to determine whether a regulatory taking has occurred
unless it knows, with a reasonable degree of certainty,
what strictures the government will ultimately place on a
permit applicant’s property. See Riverside Bayview, 474
U.S. at 127 (“[T]he very existence of a permit system
implies that permission may be granted, leaving the
landowner free to use the property as desired.”).
    There is no indication in the record that the Inholders
have applied for a special use permit—or have otherwise
sought authorization—to reconstruct Forest Roads 89 and
268. See Federal Claims Decision, 131 Fed. Cl. at 653
(noting that the Inholders “do not allege . . . that they
10                                 MARTIN   v. UNITED STATES



have applied for [a] special use permit or paid any fees”).
Because they have not yet availed themselves of Forest
Service permitting procedures, their regulatory takings
claim is unripe for adjudication. See McGuire, 707 F.3d at
1360 (concluding that a regulatory takings claim was
unripe where a landowner had not “submitted a written
permit application or plans to reconstruct [a] bridge”
leading to his property); Morris, 392 F.3d at 1375–77
(concluding that a regulatory takings claim was unripe
where the landowners had not yet applied for a permit
that would have allowed them to harvest redwood trees
on their property); Burlington N. R.R. Co. v. United
States, 752 F.2d 627, 630 (Fed. Cir. 1985) (concluding that
any takings claim was “premature” since the property
owner had not yet sought a mining permit). Although the
Inholders allege that obtaining a special use permit will
be prohibitively expensive, a claim based on the “novel
theory that a compensable taking can arise from the cost
of complying with a valid regulatory process” is prema-
ture until the final cost of compliance with permitting
requirements has been determined. Morris, 392 F.3d at
1377. “[R]ipeness is peculiarly a question of timing.”
Reg’l Rail Reorganization Act Cases, 419 U.S. 102, 140
(1974). Until there has been a final decision on whether—
and under what conditions—the Inholders will be granted
permission to reconstruct Forest Roads 89 and 268, any
claim for a regulatory taking remains “abstract and
conjectural.” Forest Props., Inc. v. United States, 177 F.3d
1360, 1365 (Fed. Cir. 1999); see MacDonald, 477 U.S. at
348 (“A court cannot determine whether a regulation has
gone ‘too far’ unless it knows how far the regulation
goes.”).
    This is not a case in which a landowner’s failure to
seek a permit can be excused as futile. See Palazzolo, 533
U.S. at 622 (explaining that the “[r]ipeness doctrine does
not require a landowner to submit applications for their
own sake”); Anaheim Gardens v. United States, 444 F.3d
MARTIN   v. UNITED STATES                                  11



1309, 1315 (Fed. Cir. 2006) (stating that “[a] claimant can
show its claim was ripe with sufficient evidence of the
futility of further pursuit of a permit through the admin-
istrative process”). To the contrary, the Forest Service
has specifically acknowledged that the Inholders have a
right to access their inheld properties, J.A. 34, and has
expressed a willingness to “continue to work with [them]
to ensure that [they] continue to have adequate and
reasonable access to [their] propert[ies],” J.A. 86. In this
regard, the agency has suggested that the Inholders and
other private landowners “collectively work together to
reconstruct [Forest Roads 89 and 268],” and has stated
that it will “facilitate the creation of a formal road associ-
ation” and grant that association “a recordable private
road easement,” either over the “existing alignment . . .
[or] over a new alignment.” J.A. 86.
       E. The Unconstitutional Conditions Doctrine
    The “well-settled doctrine of ‘unconstitutional condi-
tions,’” Dolan, 512 U.S. at 385, prohibits the government
from “deny[ing] a benefit to a person on a basis that
infringes his constitutionally protected” rights, Rumsfeld
v. Forum for Acad. & Institutional Rights, Inc., 547 U.S.
47, 59 (2006) (citations and internal quotation marks
omitted); see Perry v. Sindermann, 408 U.S. 593, 597
(1972) (explaining that the unconstitutional conditions
doctrine prevents a governmental body from using condi-
tions to achieve results which it “could not command
directly” (citations and internal quotation marks omit-
ted)). In the land-use context, “a special application of
this doctrine . . . protects the Fifth Amendment right to
just compensation for property the government takes
when owners apply for land-use permits.” Koontz, 570
U.S. at 604 (citations and internal quotation marks
omitted). In Nollan, for example, the Supreme Court held
that a state agency could not, without paying just com-
pensation, require the owners of beachfront property to
grant a public easement over their property as a condition
12                                 MARTIN   v. UNITED STATES



for obtaining a building permit. 483 U.S. at 831–42; see
also Dolan, 512 U.S. at 379–80, 394–95 (concluding that a
taking occurred when a city required a landowner to
dedicate a portion of her real property to a greenway that
would include a bike and pedestrian path for public use).
    Because of the typically broad powers wielded by
permitting officials, landowners who seek governmental
authorization to develop their properties “are especially
vulnerable to the type of coercion that the unconstitution-
al conditions doctrine prohibits.” Koontz, 570 U.S. at 605.
“Extortionate demands” made by permitting authorities
can “frustrate the Fifth Amendment right to just compen-
sation, and the unconstitutional conditions doctrine
prohibits them.” Id.; see Dolan, 512 U.S. at 396.
    The Inholders insist that their takings claim has rip-
ened because the government has conditioned the grant of
a permit to reconstruct Forest Roads 89 and 268 on the
“surrender” of their alleged Revised Statute 2477 ease-
ments. This argument is unavailing. In a letter dated
March 19, 2015, the USDA stated that it did “not agree”
that the Inholders hold valid easements pursuant to
Revised Statute 2477, J.A. 33, asserting that the statute
did not grant easements to “private citizens,” J.A. 34. In
addition, although the agency urged the Inholders to
continue to “work with the Forest Service to reconstruct
road access,” it cautioned them that “anyone using na-
tional forest lands in an unauthorized manner may be
subject to criminal and civil penalties under federal law.”
J.A. 34.
    Contrary to the Inholders’ assertions, the record con-
tains no evidence suggesting that the government has
conditioned the grant of a special use permit on the
relinquishment of their alleged property rights. While the
government disputes that the Inholders hold valid Re-
vised Statute 2477 easements, it has not asserted that
they must cede their claim of ownership in exchange for a
MARTIN   v. UNITED STATES                                    13



permit allowing them to repair and reconstruct Forest
Roads 89 and 268. To the contrary, at oral argument
counsel for the government specifically stated that the
Inholders would not waive any ownership rights in Re-
vised Statute 2477 easements by availing themselves of
Forest Service special use permitting procedures. See
Oral    Arg.    at  14:39–15:55,   http://oralarguments.
cafc.uscourts.gov.mp3/2017-2224.mp3.
                    F. Quiet Title Action
      “[S]ince passage of the Tucker Act in 1887,” parties
asserting “title to land claimed by the United States” have
had the right to “sue in the Court of Claims and attempt
to make out a constitutional claim for just compensation.”
Block v. N. Dakota ex rel. Bd. of Univ. & School Lands,
461 U.S. 273, 280–81 (1983). In 1972, however, Congress
created another procedure for adjudicating real property
disputes with the government. See id. at 282–83. The
Quiet Title Act, 28 U.S.C. § 2409a, provides a limited
waiver of sovereign immunity for actions to quiet title
against the United States. See United States v. Mottaz,
476 U.S. 834, 849 (1986) (“Prior to the passage of the
Quiet Title Act, adverse claimants had resorted to the
Tucker Act to circumvent the Government’s immunity
from quiet title suits. Rather than seeking a declaration
that they owned the property at issue, such claimants
would concede that the Government possessed title and
then would seek compensation for the Government’s
having taken the property from them.”). It “authorizes
. . . a particular type of action, known as a quiet title suit:
a suit by a plaintiff asserting a ‘right, title, or interest’ in
real property that conflicts with a ‘right, title, or interest’
the United States claims.” Match-E-Be-Nash-She-Wish
Band of Pottawatomi Indians v. Patchak, 567 U.S. 209,
215 (2012) (quoting 28 U.S.C. § 2409a(d)).
    Because we conclude that the Inholders’ claim alleg-
ing a Fifth Amendment taking is not ripe for adjudication,
14                                   MARTIN   v. UNITED STATES



we express no view on whether they hold valid Revised
Statute 2477 easements. We note, however, that a suit
brought pursuant to the Quiet Title Act, 28 U.S.C.
§ 2409a, may provide an alternative mechanism for
adjudication of their ownership rights in such easements. *
                        CONCLUSION
    Accordingly, the judgment of the United States Court
of Federal Claims is affirmed.
                        AFFIRMED



     *  The Quiet Title Act requires a plaintiff to “set forth
with particularity the nature of the right, title, or interest
which the plaintiff claims in the real property, the cir-
cumstances under which it was acquired, and the right,
title, or interest claimed by the United States.” 28 U.S.C.
§ 2409a(d). Courts have consulted both state and federal
law in determining whether valid Revised Statute 2477
property rights have vested. See, e.g., Alaska Dep’t of Nat.
Res. v. United States, 816 F.3d 580, 583–84 (9th Cir. 2016)
(“[Revised Statute] 2477 is unusual, as land-grant stat-
utes go, because of its self-executing nature. No formal
document memorializing the grant of a right-of-way
needed to be executed by a federal official. Nor did a
State, as the recipient of the grant, need to take any
formal steps to accept the federal government’s grant of a
right-of-way. Acceptance of a grant is determined by
state law.” (citations omitted)); San Juan Cty. v. United
States, 754 F.3d 787, 791 (10th Cir. 2014) (“The question
of whether a [Revised Statute] 2477 right-of-way has been
accepted is a question of federal law. However, to the
extent that state law provides convenient and appropriate
principles for [implementing] congressional intent, federal
law borrows from it to determin[e] what is required for
acceptance of a right of way.” (citations and internal
quotation marks omitted) (alterations in original)).